  Case 18-11123-M Document 252 Filed in USBC ND/OK on 01/18/19 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

----------------------------------------------------- x
In re:                                                :   Chapter 11
                                                      :
NICHOLS BROTHERS, INC., et al. 1                      :   Case No. 18-11123-M
                                                      :
                        Debtors.                      :   (Jointly Administered)
------------------------------------------------------x

                REPORT OF DEBTOR, W.O. OPERATING COMPANY, LTD.,
               CONCERNING THE SALE OF ASSETS TO SB ENERGY 1, LLC

        1.       On January 11, 2019, W.O. Operating Company, Ltd. (“WO”), consummated the

sale of substantially all of its assets to SB Energy 1, LLC (“SB”), pursuant to the Asset Purchase

Agreement (“APA”) approved by Order of this Court on November 26, 2018 [Dkt. No. 230].

Excluded from the sale were assets related to the Fee Lease.

        2.       As a result of the sale, cash proceeds in the amount of $1 million were received by

WO from SB. In addition, pursuant to the APA, WO expects receipt of proceeds from the sale of

certain hydrocarbons in tanks prior to or at the time of sale from leases that were sold to SB in the

near term.

        WHEREFORE, WO submits this Report for purposes of advising the Court and parties-in-

interest concerning consummation of the APA with SB, and demonstrating progress in efforts to

monetize assets for the payment of creditor claims.




        1
         The debtors are Nichols Bros, Inc., Case No. 18-11123-M, NBI Properties, Inc., Case No.
18-11124-M, NBI Services, Inc., Case No. 18-11125-M, Ladder Companies, Inc., Case No. 18-
11126-M, Red Water Resources, Inc., Case No. 18-11127-M, Cano Petro of New Mexico, Inc.,
Case No. 18-11128-M, and W.O. Operating Company, Ltd., Case No. 18-11129-M. The Court
entered an order directing joint administration of these Chapter 11 cases on June 12, 2018. The
debtors are collectively referred to as “Debtors” herein. Debtors Nichols Bros, Inc. and Ladder
Company Inc. do not join in this request.
Case 18-11123-M Document 252 Filed in USBC ND/OK on 01/18/19 Page 2 of 2



                                       Respectfully submitted,

                                       /s/ Gary M. McDonald
                                       Gary M. McDonald, OBA No. 5960
                                       Chad J. Kutmas, OBA No. 19505
                                       Mary E. Kindelt, OBA No. 21728
                                       MCDONALD & METCALF, LLP
                                       15 East Fifth Street, Suite 1400
                                       Tulsa, OK 74103
                                       (918) 430-3700
                                       (918) 430-3770 (Fax)

                                       Attorneys for the Debtors and
                                       Debtors-in-Possession




                                   2
